—Order unanimously affirmed without costs. Memorandum: Supreme Court did not abuse its discretion in denying the motion of plaintiff for a default judgment and granting the cross motion of defendant Jefferson-Lewis-Herkimer-HamiltonOneida BOCES (BOCES) to compel plaintiff to accept its late answer (see, CPLR 3012 [d]; Goracy v Burns, Brooks & McNeil, 155 AD2d 256; see also, Better v Town of Schodack, 169 AD2d 965). Public policy favors the resolution of a case on the merits, and a court has broad discretion to grant relief from a pleading default if there is a showing of merit to the defense, a reasonable excuse for the delay and it appears that the delay did not prejudice the other party (see, Lichtman v Sears, Roebuck & Co., 236 AD2d 373; Davies v Contel of N. Y., 155 AD2d 809, 810). The affidavit submitted by BOCES establishes a meritorious defense and that the default was caused by a “bureaucratic error [that] was not willful” (Curtis v Town of Clinton, 138 AD2d 445). Further, plaintiff has suffered no demonstrable prejudice from the four-month delay.
Finally, the contention of BOCES that it was not properly served is without merit (see, Best v City of New York, 101 AD2d 847; Mariano v Steinberg, 87 AD2d 606). (Appeal from Order of Supreme Court, Onondaga County, Mordue, J. — Default Judgment.)
Present — Pine, J. P., Wisner, Callahan, Boehm and Fallon, JJ.